EXHIBIT 10.75
 
PURCHASE ORDER FOR ZAP JONWAY UFO ELECTRIC SUV
 
BETWEEN:
 
SAMYANG OPTICS CO., LTD. (“COMPANY” OR “DISTRIBUTOR”)
654-4 Bongam-Dong, Masan 630-803 Korea
Tel: 82 2-784-9961
Fax: 82 2-784-1410
www.syopt.co.kr
 
AND: ZAP
 
501 Fourth Street
Santa Rosa, California 95401 USA
Tel: (707) 525-8658
Fax: (707) 525-8692
www.zapworld.com
email: zap@zapworld.com
 
START DATE:
January 27th 2010

 
PRODUCTS:
ZAP JONWAY UFO ELECTRIC SU V

 
TERRITORY:
Korea
 
Company agrees to distribute and sell only within the designated, above
mentioned territory(s). ZAP agrees to refer small dealers to Distributor.

 
NATURE OF AGREEMENT:
Distributor agrees to a 100 unit ZAP Jonway UFO electric SUV initial purchase
contract. COMPANY will not market or sell products competitive with ZAP
products. COMPANY must establish one permanent non-residential sales/service
location within Territory within three months of start date.

 
AGREEMENT TERM:
Initial 12-Months, successive 12 month renewals, provided agreed quota renewal
conditions are met. The 2010 sales quota will be determined within 30 days of
signing this purchase order, and this purchase order will go towards the quota
for 2010.

 
COMPLIANCE WITH LAWS:
COMPANY agrees that all of its marketing activities shall be performed in
compliance with applicable international, federal, state and/or local laws
within above mentioned territory including, but not limited to, local laws of
the territory which may require the registration of COMPANY, or of this
agreement, with local authorities.

 
 
 

--------------------------------------------------------------------------------

 
 
TITLE and OWNERSHIP:
 
The rights granted under this Agreement shall in no way affect the exclusive
ownership of ZAP in regard to ZAP’s trademarks, license technology, trade
secrets, trade names, copyrights, patents, and any other proprietary or
intellectual property rights, except as expressly provided by this Agreement.
COMPANY agrees that any applications, improvements, modifications, or
enhancements, and related technology evolving from this Agreement shall be, and
will remain, the sole and exclusive property of ZAP. COMPANY will market and
sell ZAP’s electric vehicle under ZAP’s company brand name and shall not alter
any branding, copyrights, trademarks, and/or trade secret notices, or components
relating to the ZAP product. COMPANY shall include ZAP’s registered, trademarked
name and patents in its literature and promotional material.
   
PROMOTION:
COMPANY and ZAP agree to issue a mutually agreed press release covering this
Agreement, within 7 days of authorization of Agreement.

 
INFORMATION:
ZAP shall provide COMPANY with all information reasonably required by COMPANY to
promote the sale of the Products, including price lists, brochures and videos
which may be upgraded by ZAP, at a mutually agreeable cost.

 
TECHNICAL SUPPORT & TRAINING:
ZAP agrees to provide reasonable customary training and support of Samyang’s
staff in order for Samyang to provide in-country customer support, repair and
maintenance of the vehicles. Additionally ZAP will provide adequate technical
support to Samyang for obtaining Korean certification, and work on the technical
assessment and solutions if required in order to obtain Korean certif

 
ORDER PROCESS:
The process for ordering Products shall be as follows.
a) COMPANY places order with the required down payment paid in cash and places
the orders to ZAP.
b) ZAP and ZAP’s finance company approves COMPANY credit terms.
c) ZAP approves the COMPANY’s shipping instructions and freight carrier.
d) ZAP ships directly to COMPANY upon receipt in full for the shipment.
e) ZAP/ZAPs Finance Company invoices COMPANY directly.

 
 
 

--------------------------------------------------------------------------------

 
 
PRICING:
Initial Order is 100 units, at a price per unit to be determined based on final
specifications supplied to ZAP by Samyang Optics. Pricing and delivery date for
the order will be determined upon regulatory approval by the Korean regulations
and Sarnyang’s final specifications for the vehicles based on the regulatory
compliancy requirements.

 
ZAP’s specifications
 
Performa nces
 
Range (miles - km)
100 - 160
 
Top Speed (mph - kmph)
70 - 112
 
Power (kW) continuous
25
 
Power (kW) peak
60
 
Torque (Nm) continuous
140
 
Torque (Nm) peak
280
 
Energy storage (kWh), Lithium chemistry
35 to 40
 
For a
prototype
weight of the car
3300 Bps delivered
 
adaptation: batt box...
Fiberglass under middle of car
 
Air conditioning
integrated motor and
controller - 1 to 2 HP, approx 2500rpm
 
Heater
>2000W
Including a Defroster
 
Onboard Charger
Universal input (110VAC and 240VAC), 30A output
 
DC to DC
converter
800, 13.4 V output
 
BMS
Cell balancing and
temperature monitoring, able to handle charging at 30A
 
Metering in dashboard
State of Charge, Amps, speedometer, auxiliary battery
 
Safety
charge interlock, fuse, master cut off, collision voltage cut off
 
Brakes
Power assisted
 
Miscellaneous
Ability to easily service and access all major electric cornponents
 
Steering
Power assisted
 
Interior
Seating and trunk space to remain the same
 
warranty
3 years
 



 
 
 

--------------------------------------------------------------------------------

 


PAYMENT TERMS:
30% deposit upon Korean regulatory approval and Samyangs’ specification
completion based on Korean regulatory requirements. Balance due in full when
products are ready to ship and the products will be shipped when payment is
received in full.

 
INTELLECTUAL PROPERTY:
Distributor acknowledges that the Company is either the owner or licensor of all
trademarks, copyrights, patents, design rights and other industrial and
intellectual property rights used or embodied in the Products or the Parts and
any such rights that the Company may have in the foregoing remain the sole and
exclusive property of the Company.
 
■ Trademarks include, but are not limited to:
 
“E Kart”, “Electricruizer”, “Electricycle”, “empower”, “Lectra”, “PatrolBike”,
“PowerBike”, “PowerSki”, “SeaScooter”, ”Where transportation is going”, “ZAP”,
“ZAP Electric Vehicle Outlet”, “Zapper”, “ZAPPY”, “ZAPPY Jr.”, “ZAPPY Kick”,
“ZAPPY Turbo”, “ZAPPY Mobility”, “Seascooter”, “Voltage Vehicles” ”ZAP Trike”,
“ZAPWORLD.COM”, “ZAP Electric Vehicle Outlet”, “Zero Air Pollution”.
 
■ Patents include, but are not limited to:
 
(5,735,361)   (5,913,373)   (5,491,390)   (5,671,821)   (5,848,660)
(5,423,278)   (5,634,423)   (5,303,666)   (347,418)   (355,022)
 
No content, on ZAP’s website, including copy written material and trademarks may
be used on any other web site, in any publications or in public performances
without the written permission of ZAP and may be withdrawn at any time.

 
TERMINATION:
This agreement shall become effective as of the effective date, the effective
date becoming formal with signed Agreement and a purchase with payment, and
thereafter shall continue in full force until terminated pursuant to the
following:
a) If either party fails to perform any of the terms, conditions, agreements, or
covenants in this agreement.
b) In the event either party files a petition in bankruptcy.
c) In the event either party comes under the control of any organization which
is not acceptable to the terminating party.
d) Notice of termination shall be in writing, with 30 days notice.
e) No other penalties will be associated with termination of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 


 

ENFORCEABILITY: No director, officer or employee of ZAP or the COMPANY shall be
personally liable for the obligations under this agreement, except for acts
which constitute fraud or willfull misconduct. Any dispute will be under the
laws of California.

 
WARRANTY:
This Agreement shall not have any effect on ZAP existing warranty terms or
policies.

 
INDEMNIFICATION:
Any indemnification agreements shall be mutual and reciprocal and executed in
written form as attachments to this Agreement.

 
ADDRESS:
 
All correspondence shall be between COMPANY, at its offices in Bongam-dong,
Masan, Korea and ZAP, at its offices in Santa Rosa, CA, USA.

 
 
Signed on behalf of:
 
Samyang Optics Co. Ltd.
 
/s/ Christopher Kang

CEO
 
and: ZAP
 


/s/ Steven Schneider
Corporate Representative
 
01/27/2010
Date

 
 